On Rehearing
BRADLEY, Judge.
In their application for rehearing, appellants make several contentions, among which is the contention that this court failed to consider their motion to strike the affidavit filed by appellees on June 24,1981 and thereby considered extra-record evidence relating to a cited case.
The motion to strike was granted but no mention of such action was made in the opinion of the court. For the record, the motion to strike the affidavit has been granted.
OPINION EXTENDED.
APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P. J., and HOLMES, J., concur.